     Case 8:19-cr-00061-JVS Document 520 Filed 07/02/21 Page 1 of 3 Page ID #:9092




 1   H. Dean Steward, SBN 85317
     17 Corporate Plaza, Suite 254
 2   Newport Beach, California 92660
     Tel (949) 481-4900
 3   Fax (949) 497-6753
 4   Attorney for Defendant
     MICHAEL JOHN AVENATTI
 5
 6
                              UNITED STATES DISTRICT COURT
 7
                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
 8
 9   UNITED STATES OF AMERICA,                    SA CR No. 19-061-JVS
10               Plaintiff,                       STIPULATION RELATING TO
                                                  MODIFICATION OF DEFENDANT’S
11                      v.                        TERMS OF TEMPORARY RELEASE
12   MICHAEL JOHN AVENATTI,                       ([Proposed] Order filed concurrently
                                                  Herewith)
13               Defendant.
14
15
16
17
18
           Plaintiff United States of America, by and through its counsel of record, the
19
     Acting United States Attorney for the Central District of California and Assistant United
20
     States Attorneys Brett A. Sagel and Alexander C.K. Wyman, and defendant MICHAEL
21
     JOHN AVENATTI (“Mr. Avenatti”), by and through his counsel of record, H. Dean
22
     Steward, hereby submit this Stipulation Relating to Modification of Defendant’s Terms
23
     of Temporary Release. The parties hereby agree and stipulate to the following:
24
           1. Mr. Avenatti is permitted to travel to the Southern District of New York and
25
              points in between for the purposes of attending his sentencing hearing in
26
              SDNY Case No. 19 Cr. 373 (PGG) and meeting with his attorneys during the
27
              time period July 6, 2021 to July 8, 2021, provided that: (a) Mr. Avenatti is
28
     Case 8:19-cr-00061-JVS Document 520 Filed 07/02/21 Page 2 of 3 Page ID #:9093




 1            accompanied at all times by Ms. Emma Hernandez1; (b) While in New York,
 2            Mr. Avenatti is permitted to be present at, and travel in between, the airport, his
 3            hotel, the offices of his attorneys, and the federal courthouse for the Southern
 4            District of New York; (c) Mr. Avenatti provides his flight and hotel
 5            information to the Pretrial Services Agency (“PSA”) (and the Court if
 6            requested) by noon on July 3, 2021; (d) Mr. Avenatti complies with any other
 7            conditions imposed by the PSA; and, (e) Mr. H. Dean Steward confirms with
 8            Mr. Avenatti’s surety that he consents to permit Mr. Avenatti to travel as set
 9            forth above.
10
     Dated: July 1, 2021                      Respectfully submitted,
11
                                              TRACY L. WILKISON
12                                            Acting United States Attorney
13
                                              /s/
14
                                              BRETT A. SAGEL
15                                            ALEXANDER C.K. WYMAN
                                              Assistant United States Attorneys
16
                                              Attorneys for Plaintiff
17                                            UNITED STATES OF AMERICA
18
                                              /s/
19   Dated: July 1, 2021
                                              H. DEAN STEWARD
20                                            Attorney for Defendant
                                              MICHAEL JOHN AVENATTI
21
22
23
24
25   1
       Ms. Hernandez is a member of Mr. Avenatti’s defense team. Until approximately 18
26   months ago, she was employed by the Federal Public Defender’s Office in the Central
27
     District, where she worked for 28 years. While in that office, she also served as the
     Material Witness Coordinator, worked closely with the Pretrial Services Agency, and
28   facilitated the government’s use of cooperating witnesses.
                                                  2
     Case 8:19-cr-00061-JVS Document 520 Filed 07/02/21 Page 3 of 3 Page ID #:9094




 1
                                  CERTIFICATE OF SERVICE

 2         I, H. Dean Steward, am a citizen of the United States, and am at least 18 years of
 3
     age. My business address is 17 Corporate Plaza, Suite 254 in Newport Beach, California
 4
 5   92660. I am not a party to the above-entitled action. I have caused, on July 1, 2021,

 6   service of the:
 7
      STIPULATION RELATING TO MODIFICATION OF DEFENDANT’S TERMS OF
 8
 9                                   TEMPORARY RELEASE

10   on the following party, using the Court’s ECF system:
11
     AUSA BRETT SAGEL AND AUSA ALEXANDER WYMAN
12
13   I declare under penalty of perjury that the foregoing is true and correct.

14   Executed on July 1, 2021
15
16                                           /s/ H. Dean Steward

17                                           H. Dean Steward

18
19
20
21
22
23
24
25
26
27
28
                                                   3
